NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 18, 2017 
                                Decided October 18, 2017 
                                              
                                         Before 
 
                        JOEL M. FLAUM, Circuit Judge 
                         
                        KENNETH F. RIPPLE, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 16‐3501 
 
UNITED STATES OF AMERICA,                        Appeal from the United States   
      Plaintiff‐Appellee,                        District Court for the Northern District 
                                                 of Illinois, Western Division. 
      v.                                          
                                                 No. 10 CR 50078‐5 
NORMAN W. BREEDLOVE,                              
      Defendant‐Appellant.                       Frederick J. Kapala, 
                                                 Judge. 
 

                                        O R D E R 

       Norman Breedlove pleaded guilty in 2016 to distributing heroin, 21 U.S.C. 
§ 841(a)(1), and possessing a firearm in furtherance of that drug‐trafficking crime, 
18 U.S.C. § 924(c)(1). Breedlove had been detained since his initial appearance in 
January 2011, and for much of that time he was being treated for mental illness which 
temporarily rendered him incompetent to stand trial. See United States v. Breedlove, 
No. 15‐2058 (7th Cir. Mar. 9, 2016); United States v. Breedlove, 756 F.3d 1036 (7th Cir. 
2014). After Breedlove’s competence was restored, the parties had negotiated a plea 
agreement calling for a specific sentence of 82 months’ imprisonment and 3 years’ 
supervised release. See FED. R. CRIM. P. 11(c)(1)(C). The district court imposed that 
sentence after accepting the plea agreement. Breedlove has already completed the 
No. 16‐3501                                                                              Page 2 
 
prison component, and at his request the district court transferred jurisdiction over his 
supervised release to the Eastern District of Pennsylvania, where he resides.   
        
       Breedlove has filed a notice of appeal. He did so even though a plea agreement 
under Rule 11(c)(1)(C) cabins our appellate jurisdiction, see 18 U.S.C. § 3742(a), (c)(1);
United States v. Gibson, 490 F.3d 604, 607 (7th Cir. 2007), and despite promising in his 
plea agreement to waive all appellate challenges to his convictions and sentence. 
Breedlove’s newly appointed lawyer asserts that the appeal is frivolous and moves to 
withdraw under Anders v. California, 386 U.S. 738 (1967). Breedlove has responded to 
counsel’s motion, see CIR. R. 51(b), by requesting substitute counsel. Because the 
lawyer’s supporting brief is thorough and addresses potential issues that an appeal of 
this kind might be expected to involve, we limit our review to the subjects counsel 
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
        
       We agree with counsel that this appeal is frivolous. The lawyer tells us that 
Breedlove does not want to contest his guilty pleas. Yet he does want to argue that he 
never regained his competence to stand trial. And he wants to contest the district 
court’s rulings on several pretrial motions, including a pro se motion to dismiss 
premised on the Double Jeopardy Clause of the Fifth Amendment. 
        
       Breedlove cannot have it both ways. An unconditional guilty plea waives 
nonjurisdictional defects and forecloses objections to prior rulings. E.g., United States v. 
Adams, 746 F.3d 734, 739 (7th Cir. 2014) (motion to suppress); United States v. 
Adame‐Hernandez, 763 F.3d 818, 828–29 (7th Cir. 2014) (defense of double jeopardy with 
narrow exception not applicable here). And in an Anders submission, counsel should 
not discuss the voluntariness of a guilty plea or the adequacy of the plea colloquy 
unless the defendant wants his guilty plea set aside, which Breedlove does not. 
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 
287 F.3d 667, 670–71 (7th Cir. 2002). Moreover, since an appeal waiver stands or falls 
with the underlying guilty plea, United States v. Carson, 855 F.3d 828, 831 (7th Cir. 2017); 
United States v. Haslam, 833 F.3d 840, 844 (7th Cir. 2016), Breedlove’s satisfaction with his 
guilty plea means that his waiver is enforceable and precludes any appellate claims he 
might wish to pursue. 
         
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal. 
Given our conclusion that Breedlove’s appeal is frivolous, we DENY his request for 
substitute counsel.